Brinker, J. I concur in the result. The judgment should be affirmed because the record fails to show that any objection was made or exceptions taken during the trial. No motion for a new trial was made or determined in the court below — no bill of exceptions filed. An examination of the record before us shows that a cause of action was stated in the declaration; that the court heard evidence, made its findings upon the evidence, and renderedits judgment. There is nothing left for us to do but to affirm the judgment. Section 2190, Comp. Laws, 1884.